Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-16-00651-CV

          L.D. BRINKMAN INVESTMENT CORPORATION, L.D. Brinkman Jr.,
                     Pamela Brinkman Stone and Charles Thomas,
                                    Appellants

                                                 v.

                       Kathleen Sparrow BRINKMAN, Individually and
                   as Executor of the Estate of Lloyd D. Brinkman, Deceased,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16331B
                           Honorable Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, the clerk of the court is instructed to
disregard the notice of appearance filed on November 23, 2016, and the appellants’ motion to
strike the notice of appearance is DENIED AS MOOT. The order of the trial court is AFFIRMED.
It is ORDERED that appellee, Kathleen Sparrow Brinkman, Individually and as Executor of the
Estate of Lloyd D. Brinkman, Deceased, recover her costs of this appeal from appellants, L.D.
Brinkman Investment Corporation, L.D. Brinkman, Jr., Pamela Brinkman Stone, and Charles
Thomas.

       SIGNED April 26, 2017.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice